UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement Pursuant To Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 PROGENICS PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(2) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: May 4, 2012 To Our Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders of Progenics Pharmaceuticals, Inc. to be held on Wednesday June 13, 2012 at 10:00 A.M. local time at The Landmark at Eastview, Rockland Room, 777 Old Saw Mill River Road, Tarrytown, New York. At this Meeting, you will be asked to consider and vote on (i) the election of Progenics’ directors, (ii) the annual advisory vote on executive compensation, (iii) approving an increase in the number of available shares under our 2005 Stock Incentive Plan, and (iv) ratifying your Board’s selection of Ernst & Young LLP to serve as Progenics’ new independent registered public accounting firm for 2012. Your Board encourages stockholders to participate in Progenics’ affairs and invites you to attend the Meeting in person. It is always important that your shares be represented, and particularly so this year because we have recently undertaken two significant initiatives for stockholders: the selection of new outside auditors, and the adoption of a majority voting standard for uncontested elections of directors. The new majority voting standard requires each Board candidate to receive a majority of the votes cast on his or her candidacy in order to be elected. Our adoption of this standard, which is used by a substantial majority of the largest public companies, complements our ongoing initiatives to enhance shareholder value and our commitment to best corporate governance practices. The Proxy Statement contains more information about majority voting. The selection of new auditors resulted from a regular periodic review of our financial and accounting processes and relationships by the Board’s Audit Committee. We are pleased to have Ernst & Young on board, and thank PricewaterhouseCoopers for their years of service to the Company and its stockholders. This year’s Meeting is also significant in that Mark Dalton, our longest-serving outside director, is retiring from the Board after more than two decades of service to Progenics and its stockholders. We have valued his knowledge, wisdom and leadership. Your vote is important. Whether or not you decide to attend the Meeting, we urge you to vote.Even if you return a Proxy Card or vote via the Internet or by telephone, you may still attend the Meeting and vote in person. Thank you for your participation. Very truly yours, PETER J. CROWLEY Chairman of the Board of Directors PROGENICS PHARMACEUTICALS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held June 13, 2012 The Annual Meeting of Stockholders of Progenics Pharmaceuticals, Inc. will be held at The Landmark at Eastview, Rockland Room, 777 Old Saw Mill River Road, Tarrytown, New York, on Wednesday, June 13, 2012 at 10:00 A.M. local time, for the purpose of considering and voting upon the following matters, each as more fully described in the attached Proxy Statement: 1. Electing eight directors to serve until the next Annual Meeting of Stockholders and until their successors are elected and have qualified. 2. Approving, on an advisory basis, the compensation of the Company’s named executive officers as disclosed in this year’s Proxy Statement. 3. Approving an increase in the number of shares of common stock reserved for issuance under the Company’s 2005 Stock Incentive Plan from 7,450,000 to 8,450,000. 4. Ratifying the Board’s selection of Ernst & Young LLP to serve as the Company’s independent registered public accounting firm for 2012. Stockholders of record at the close of business on April 17, 2012 are entitled to receive notice of and vote at the Meeting. A list of stockholders entitled to vote at the Meeting is open to examination by any stockholder at our principal offices, 777 Old Saw Mill River Road, Tarrytown, New York 10591. Whether or not you plan to attend the Meeting, please vote your shares promptly via the Internet or the toll-free telephone number as described in the enclosed materials. If you received a Proxy Card by mail, please sign, date and return it in the envelope provided. If you attend the Meeting and vote in person, your vote by Proxy will not be used. You may revoke your Proxy at any time prior to its exercise, regardless of the manner used to transmit your voting instructions. Promptly communicating your voting instructions by any of these methods will help us in preparing for the Meeting. We greatly appreciate your cooperation and participation. By order of the Board of Directors, Robert A. McKinney Chief Financial Officer Senior Vice President, Finance & Operations Tarrytown, New York May 4, 2012 Table of Contents PROGENICS PHARMACEUTICALS, INC. 777 Old Saw Mill River Road Tarrytown, New York 10591 May 4, 2012 PROXY STATEMENT FOR 2 This Proxy Statement is furnished to holders of Progenics Pharmaceuticals, Inc. common stock, par value $.0013 per share, in connection with the solicitation of proxies, in the accompanying form, by our Board of Directors for use at the Annual Meeting of Stockholders to be held at The Landmark at Eastview, Rockland Room, 777 Old Saw Mill River Road, Tarrytown, New York on Wednesday, June 13, 2012, at 10:00 A.M. local time, and at any and all adjournments thereof. Our proxy materials are most readily available to stockholders on the Internet. On the date of this Proxy Statement, we are · Mailing to stockholders a Notice of Internet Availability of Proxy Materials that contains instructions on how to access the proxy materials online and how to request a printed or email copy; and · Making available at www.proxyvote.com the Notice, Proxy Statement, Proxy Card, and a copy of our 2011 Annual Report to Stockholders, which includes our Annual Report on Form 10-K to the U.S.Securities and Exchange Commission. To view these documents, enter the 12-digit control number which appears on your Notice. Proxy materials and other SEC filings are also available on the Internet at www.progenics.com, and on the SEC’s EDGAR system, at www.sec.gov. You may also obtain without charge a copy of our Form 10-K by writing to Investor Relations, Progenics Pharmaceuticals, Inc., 777 Old Saw Mill River Road, Tarrytown, New York 10591. Stockholders of record at the close of business on April 17, 2012 are entitled to vote at the Meeting and any adjournment thereof. At that date,there were outstanding 33,862,833 shares of Progenics common stock, our only class of voting securities outstanding. Each stockholder is entitled to one vote for each share of common stock registered in the holder’s name on the record date. A majority of all shares of common stock outstanding constitutes a quorum and is required to be present in person or by proxy to conduct business at the Meeting. You may revoke the authority granted by your proxy at any time prior to its use by filing with our Corporate Secretary a written revocation, submitting a new, proper proxy via the Internet or telephone after the date of the proxy to be revoked, or attending the Meeting and voting in person. The Company’s officers or employees will solicit proxies chiefly through dissemination of proxy materials via the Internet and the mails, and we may also solicit proxies in person or by telephone or other electronic communication. We may also enlist the aid of brokerage houses or our transfer agent in soliciting proxies. We will bear all solicitation expenses, including costs of preparing, assembling and distributing the proxy materials. Shares of common stock represented by unrevoked proxies will be voted in accordance with the choice or instructions specified on the proxy. The persons named in the proxy intend, unless otherwise specifically instructed in the proxy, to vote all proxies received by them (i) FOR electing the eight director nominees named in Proposal 1, (ii) FOR approving, on an advisory basis, the compensation of our named executive officers as disclosed in this Proxy Statement, (iii) FOR approving the increase in available shares under the Company’s 2005 Stock Incentive Plan, and (iv) FOR ratifying the Board’s selection of Ernst & Young LLP to serve as Progenics’ independent registered public accounting firm for 2012. Table of Contents GENERAL INFORMATION 1 PROPOSAL 1:ELECTION OF DIRECTORS 3 PROPOSAL 2:ADVISORY VOTE ON EXECUTIVE COMPENSATION 7 PROPOSAL 3:AMENDMENT OF 2 8 PROPOSAL 4:RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 13 EXECUTIVE AND OTHER OFFICERS 15 CORPORATE GOVERNANCE 17 Audit Committee Report 21 Compensation Committee Report 22 Compensation Committee Interlocks and Insider Participation 22 EXECUTIVE COMPENSATION 23 Compensation Discussion and Analysis 23 Executive Compensation Tables 31 Director Compensation 37 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 38 OTHER MATTERS 40 Certain Relationships and Related Transactions 40 Section 16(a) Beneficial Ownership Reporting Compliance 40 Transactions in Stock by Insiders 40 Stockholder Proposals 41 Householding of Proxy Materials 41 Other Business 41 APPENDIX A: 2005 Stock Incentive Plan as proposed to be amended A-1 2 Table of Contents PROPOSAL 1:ELECTION OF DIRECTORS At the Meeting, eight directors are to be elected to serve until the next Annual Meeting of Stockholders and until their respective successors are elected and have qualified. Proxies given pursuant to this solicitation will be voted as specified in the proxies, and if no specification is made will be voted in favor of the eight nominees listed below. Should a nominee become unavailable to serve for any reason, the proxies will be voted for an alternative nominee to be determined by the persons named in the Proxy Card. The Board has no reason to believe that any nominee will be unavailable. Proxies cannot be voted for a greater number of persons than the number of nominees named. Director Mark F. Dalton has chosen not to stand for re-election and his term will end as of the Meeting. Progenics expresses its appreciation for his two decades of service as a director and Board committee leader. As of the date of this Proxy Statement, the Company has not designated a nominee for director to succeed Mr. Dalton, and as a result the number of nominees proposed for election is less than the nine directors currently fixed pursuant to the Company’s By-Laws. As part of our Corporate Governance practices discussed below, we from time to time may solicit or entertain suggestions for possible Board candidates from a number of sources including our stockholders. As amended by the Board this year, our By-Laws now require that in order to be elected, a director nominee must receive a majority of the votes cast with respect to such nominee in uncontested elections (the number of shares voted “for” a director nominee must exceed the number of votes cast “against” that nominee). If a nominee who is currently serving as a director is not re-elected, Delaware law provides that the director continues to serve on the Board until his or her successor is elected and qualified or until earlier resignation or removal (known as the “holdover rule”). In light of the holdover rule and to give appropriate effect to the majority voting standard, each director named below standing for election has, in accordance with our By-Laws and Corporate Governance Guidelines, submitted a contingent resignation which becomes effective only if the director fails to receive a sufficient number of votes for re-election at an annual meeting and the Boardaccepts the resignation. If an incumbent director does not receive the required vote for re-election, our Nominating and Corporate Governance Committee makes a recommendation to the Board on whether to accept or reject the resignation, or whether other action should be taken. The Board will act on the Committee’s recommendation and publicly disclose its decision and the rationale behind it within 90 days from the date of certification of the election results. Director Nominees Our nominees for directors of the Company, all of whom are currently directors, are listed below together with information concerning (i) their principal occupations or employment, including other public-company directorships, during the past five years, and (ii) the particular experience, qualifications, attributes and/or skills of each nominee that led the Board and its Nominating and Corporate Governance Committee to determine that he or she should serve as a director. Director Since Position with the Company Peter J. Crowley (1)(3)(4)(5) Chairman Paul J. Maddon Vice Chairman Charles A. Baker (1)(2)(3) Director Mark R. Baker (4)(5) Chief Executive Officer and Director Kurt W. Briner Director Stephen P. Goff (2)(4) Director David A. Scheinberg (4)(5) Director Nicole S. Williams (1) Director Member of: (1)Audit Committee. (2)Nominating and Corporate Governance Committee. (3)Compensation Committee. (4)Science and Technology Committee. (5)Strategy and External Technology Subcommittee (established March 2012). 3 Table of Contents Mr. Crowley, 53, is Operating Partner of MTS Health Partners, L.P., a New York based healthcare merchant bank, and an Operating Partner at JH Partners, a private equity firm where he has been active since 2008. Mr. Crowley retired in 2008 as Managing Director of the Healthcare Investment Banking group at Oppenheimer & Company (formerly CIBC World Markets), which he headed since 1995, with responsibility for public and private financing and advisory services for biotechnology, pharmaceutical, medical device and healthcare services companies. Mr. Crowley serves on the board of directors of the New York Eye and Ear Infirmary, Continuum Hospitals, the Foundation Fighting Blindness and Rye Country Day School. He is also a board member at La Perla, an Italian lingerie company, Ovidad, a hair styling company, and Napastyle, a specialty food and furnishings company. Mr. Crowley holds an M.B.A. in finance from Columbia University Graduate School of Business and a B.A. in economics from Harvard University. Mr. Crowley brings to the Board deep perspective into U.S. and international capital markets and strategic business trends. As a senior investment banker specializing in the healthcare industry, Mr. Crowley developed financial and analytic capabilities which are key inputs in the development of the Company’s strategic direction, the setting of goals for its financial and operational plans, and the oversight of its financial reporting and audit functions. He has extensive knowledge of, and contacts within major participants in, the global biotechnology and pharmaceutical industries, as well as a wealth of experience evaluating the performance of businesses and products in the Company’s industry and designing appropriate strategic and financial alternatives for them. Dr. Maddon, 52, Progenics’ Founder and Vice Chairman, has served in various capacities since the Company’s inception, including Chairman of the Board, Chief Executive Officer (CEO), President and Chief Science Officer (CSO). He is retiring from employment with the Company as of this year’s Annual Meeting. Prior to founding Progenics, from 1981 to 1988 Dr. Maddon performed research at the Howard Hughes Medical Institute at Columbia University in the laboratory of Dr. Richard Axel. Dr. Maddon serves as a trustee of Columbia and as a member of the Board of Visitors of its Medical Center. He also serves on a variety of scientific advisory boards of the National Institutes of Health, the Rockefeller University and Columbia. He received a B.A. in biochemistry and mathematics, an M.D., and a Ph.D. in biochemistry and molecular biophysics, all from Columbia. Dr. Maddon has over two decades of experience at Progenics as founder and former chief executive and Chief Science Officer. He has extensive knowledge of the Company and the biopharmaceutical industry. Through his service as a board member of other organizations, Dr. Maddon brings important insight on emerging technologies, products and markets, and how various areas of research and development, and the Company as a whole, compare against competing alternatives. Mr. Charles Baker, 79,is a business advisor to biotechnology companies. He is the former Chairman, President and Chief Executive Officer of The Liposome Company, Inc., a position he held from 1989 until the sale of the company in 2000. Mr. Baker has over 45 years of pharmaceutical industry experience and has held senior management positions at Pfizer, Abbott Laboratories and Squibb Corporation. He is a director of Regeneron Pharmaceuticals, Inc., a biotechnology company. Mr. Baker received a B.A. from Swarthmore College and a J.D. from the Columbia University School of Law. Mr. Baker’s decade of service at Liposome has given him special insight into the needs and value drivers of enterprises similar to Progenics in scale and scope. He has extensive experience in product commercialization both in the biotechnology setting and, earlier in his career, at Pfizer, Abbott Laboratories and Squibb Corporation, as well as interacting with fellow board members and understanding the expectations of shareholders. His service as a board member of Regeneron, a company with a business model similar to ours, also contributes to his extensive knowledge and understanding of the biotechnology industry. Messrs. Charles Baker and Mark Baker are not related. 4 Table of Contents Mr. Mark Baker, 57,Chief Executive Officer, joined the Company in 2005 as Senior Vice President & General Counsel and Secretary. In 2008, he was appointed Executive Vice President – Corporate, in 2009 became President, and has been CEO since March 2011. From 2003 to 2005, Mr. Baker was Chief Business Officer, Secretary and a director of New York Trans Harbor LLC, a privately-held ferry operation in New York City. From 1997 to 2001, he was Executive Vice President, Chief Legal Officer and Secretary of Continental Grain Company, a privately-held international agri-business and financial concern. Prior thereto, he was a partner and Co-Chairman of the Capital Markets Group of the New York law firm, Dewey Ballantine. Mr. Baker has an A.B. degree from Columbia College and a J.D. from the Columbia University School of Law. Mr. Baker’s qualifications for serving as a director of the Company include his 30 years of business and legal experience, a significant portion of which has been in the life sciences industry. Mr. Baker has been involved in the senior management of the organizations with which he worked before joining the Company, and has extensive experience managing public and private companies, including specific experience with respect to the financial, accounting, audit, human resources, intellectual property, legal, environmental, insurance, scientific and operational aspects of businesses in diverse industries. He has also served as a legal and business advisor to numerous boards of directors of public and private entities. Mr. Briner, 67, is the former President and Chief Executive Officer of Sanofi Pharma S.A, a position he held from 1988 until his retirement in 2000. He has over 35 years of experience in the pharmaceutical industry, and is a director of Galenica S.A., a European-based pharmaceutical company. He was a director of Novo Nordisk Danmark prior to 2010. Mr. Briner attended Humanistisches Gymnasium in Basel and École de Commerce in Basel and Lausanne. Mr. Briner’s extensive experience in the pharmaceutical industry is a principal qualification for his nomination as a director. Through his service in senior management of large pharmaceutical enterprises and oversight of commercialization programs for pharmaceutical products, Mr. Briner has acquired broad perspective on historical and current trends and developments in the pharmaceutical industry and an appreciation of business organizations and practices in diverse international cultures. From his service as a board member of Novo Nordisk Danmark and Galenica, Mr. Briner also maintains personal and business relationships with key individuals throughout the global pharmaceutical industry. Dr. Goff, 60, the Higgins Professor in the Departments of Biochemistry and Molecular Biophysics, and Microbiology and Imunology at Columbia University, has been a scientific advisor to us since 1988. He received an A.B. in biophysics from Amherst College and a Ph.D. in biochemistry from Stanford University. Dr. Goff performed post-doctoral research at the Massachusetts Institute of Technology in the laboratory of Dr. David Baltimore. Dr. Goff’s reputation and extensive relationships in the medical research community have resulted in his being involved in evaluating cutting-edge research proposals in diverse areas of inquiry, and he brings that experience and knowledge to advising the Company on its research and development initiatives. His long academic career concentrating in infectious disease research has been especially valuable to the Company’s efforts in virology and related fields. Dr. Scheinberg, 56, has been a scientific advisor to us since 1994. Dr. Scheinberg has been associated with the Sloan-Kettering Institute for Cancer Research since 1986, where he is the Vincent Astor Chair and Member, Leukemia Service; Chairman, Molecular Pharmacology and Chemistry Program; Chairman, Experimental Therapeutics Center; and Head, Laboratory of Hematopoietic Cancer Immunochemistry. He also holds the positions of Professor of Medicine and of Pharmacology, Weill-Cornell Medical College. He received a B.A. from Cornell University and an M.D. and a Ph.D. in pharmacology and experimental therapeutics from The Johns Hopkins University School of Medicine. 5 Table of Contents With the Company’s strategic focus on oncology, Dr. Scheinberg’s expertise as a leading academic oncologist at Sloan-Kettering and Cornell is exceptionally valuable to the Board and its scientific committees, which he chairs. He evaluates potential research directions and the design and monitoring of resulting programs. His broad knowledge of and contacts in the highest levels of medical research are important to the Company’s efforts to advance its research and development initiatives. Ms. Williams, 67, was elected to our Board in 2007 after retiring in 2006 as Chief Financial Officer of Abraxis Bioscience Inc., a biopharmaceutical company, and President of its Abraxis Pharmaceutical Products division, positions she assumed upon the 2006 merger of American Pharmaceutical Partners, Inc. and American Bioscience Inc. From 2002 to 2006, Ms. Williams was the Executive Vice President and Chief Financial Officer of American Pharmaceutical Partners, as well as President from 2005. Previously, she was Executive Vice President and Chief Financial Officer of R.P. Scherer, Inc., a global drug delivery company. Ms. Williams is President of the Nicklin Capital Group, Inc., a firm she founded in 1999 to invest in and provide consulting to early-stage technology companies in the Midwest. She is a director and Audit Committee chair at Intercept Pharmaceuticals, Inc., a privately-held biotechnology company, and previously held the same positions at Orchid Cellmark, Inc., a leading DNA identity testing service company, until its purchase last year by LabCorp. Ms. Williams received her Demi-License en Science Politique from the University of Geneva, Switzerland, her License en Science Politique from the Graduate Institute of International Affairs, University of Geneva, Switzerland and her M.B.A. from the Graduate School of Business, University of Chicago. In 2007, she earned a Certificate of Director Education from the National Association of Corporate Directors. Ms. Williams’ experience gives her special insight into the financial and operational issues that a company in the pharmaceutical industry faces. She brings expertise to the Company in the areas of financial analysis and reporting, internal auditing and controls, and risk management oversight. Her board and audit committee roles at other public companies give her a broad perspective in the areas of financial reporting, and audit and Enterprise Risk Management. Her international training and experience with global corporations helps to guide the Company as its operations and activities have become more global. Other Information In 2005, the SEC issued an order against Mr. Crowley arising out of allegations that his former employer violated Section 15B(c)(1) of the U.S. Securities Exchange Act of 1934 and Rule G-37(b) of the Municipal Securities Rulemaking Board, which prohibit a broker, dealer or municipal securities dealer from engaging in municipal securities business with an issuer within two years after any contribution to an official of such issuer. The alleged violations occurred as a result of a 2002 political donation made by Mr. Crowley to the re-election campaign of an official of an issuer with which the employer subsequently engaged in municipal securities business. Mr. Crowley was ordered to cease and desist from causing any violations and any future violations of the above provisions and pay a $25,000 civil money penalty. Mr. Crowley consented to the entry of the order without admitting or denying its findings, except as to the SEC’s jurisdiction over him and the subject matter of the proceedings. VOTING Those nominees receiving a majority of the votes cast in respect of him or her (the number of shares voted “for” the nominee must exceed the number of votes cast “against”) will be elected directors. Since neither abstentions nor broker non-votes are considered to be “votes cast,” they will not affect the outcome of the election. Our Board deems the election of the eight nominees listed above as directors to be in the Company’s and stockholders’ best interests and recommends a vote FOR their election. 6 Table of Contents PROPOSAL 2: ADVISORY VOTE ON EXECUTIVE COMPENSATION Under financial regulatory reform legislation enacted by the U.S. federal government in 2010, our stockholders are entitled to vote, on an advisory, nonbinding basis, on the compensation of our most senior management as of year-end 2011. The Dodd-Frank Wall Street Reform and Consumer Protection Act gives stockholders the right to indicate their view, in this “say-on-pay” vote, on the compensation of our Chief Executive Officer (CEO), Chief Financial Officer(CFO) and three other most highly compensated executive officers (Named Executive Officers or NEOs). In accordance with last year’s advisory vote on the frequency of these advisory votes, stockholders are currently entitled to vote on executive compensation every year. As described in detail under Executive Compensation Compensation Discussion and Analysis, senior executive compensation at Progenics is designed to retain and incentivize high quality executives whose efforts are key to the Company’s long-term success. Our NEOs are rewarded on the basis of individual and corporate performance measured against established corporate and strategic goals. The CD&A provides details about our executive compensation philosophy, objectives and processes as well as information about 2011 compensation of the NEOs. The Compensation Committee of our Board establishes and reviews NEO compensation to ensure it achieves the desired goal of aligning executive compensation with our stockholders’ interests and current market practices. We are asking stockholders to give advisory approval of the compensation of our Named Executive Officers. This vote is intended to address overall NEO compensation and the philosophy, policies and practices described in this Proxy Statement, rather than any specific item of compensation. We are recommending that stockholders cast a non-binding advisory vote “FOR” the following resolution at the Annual Meeting: “RESOLVED, that the compensation of the Company’s Named Executive Officers, as disclosed in the Company’s Proxy Statement for the 2012 Annual Meeting of Stockholders, particularly in the Compensation Discussion and Analysis and compensation tables, is hereby approved.” The say-on-pay vote is advisory, and therefore not binding on Progenics, the Compensation Committee or our Board. Nevertheless, the Committee and the Board value the opinions of stockholders, whether expressed through this vote or otherwise, and, accordingly, intend to consider the results of this vote in making future determinations regarding executive compensation arrangements. VOTING A majority of the votes cast at the Meeting in person or by proxy is necessary for approval of this advisory resolution. Since neither abstentions nor broker non-votes are considered to be “votes cast,” they will not affect the outcome of the vote. Our Board deems approval of this advisory resolution to be in the Company’s and stockholders’ best interests and recommends a vote FOR Proposal 2. 7 Table of Contents PROPOSAL 3:AMENDMENT OF 2 The Board has amended, subject to stockholder approval, our 2005 Stock Incentive Plan to increase the maximum number of shares available for issuance thereunder from 7,450,000 to 8,450,000 shares. Reason for the Amendment Our Board believes it is in the Company’s best interest to encourage stock ownership by employees and others who provide valuable services. The Plan provides the mechanism to award equity-based and other incentive compensation to employees, officers, directors, consultants, advisors and other service providers, and can be used for awards of stock options, stock appreciation rights (SARs), restricted stock, stock units, stock awards and performance awards that qualify as “performance-based compensation” under section 162(m) of the U.S. Internal Revenue Code (IRC). The Board has determined that additional shares should be available for awards to eligible persons who contribute to our business. The Company’s policy is to limit its proposed increases in the maximum number of shares available under the Plan to conform to guidelines established by Institutional Shareholder Services (ISS), an independent non-governmental body which advocates for good corporate compensation and other practices by making voting recommendations on matters submitted to public company stockholders, including proposals to adopt and expand equity compensation plans. As a result, the Company from time to time requests stockholders to approve increases in available Plan shares which the Board believes, as discussed below, are in the best interests of the Company and its stockholders. The Board believes that the Stock Incentive Plan is important to attract and retain employees in a competitive labor market, which is essential to our long-term growth and success. In order to continue to ensure that a sufficient reserve of common stock is available for awards under the Plan, so that we can recruit, hire and retain employees, our Board believes that additional shares of common stock should be made available under the Plan. This summary of the material terms of the Plan is qualified by reference to the full text of the Plan attached as Appendix A.The amendment will become effective upon approval of stockholders. If stockholders do not approve this amendment, we will reevaluate how we provide incentives to existing and future employees and other service providers, but will continue to utilize the Plan pursuant to its existing terms. Summary of the Plan Purpose. The Plan, which is administered by the Board’s Compensation Committee, is intended to align our employees and other awardees’ interests with those of our stockholders by providing incentive compensation tied to stock performance and promoting increased stock ownership by those individuals. It also helps us attract, retain and motivate personnel on whose judgment, initiative and effort we depend. Eligible Awardees.Awards under the Plan may be granted to current or prospective employees, officers, directors, consultants, advisors or other service providers. Under our current compensation policies, as of March 31, 2012, approximately 53 of our employees are eligible to participate in the Plan. Available Shares. As it does in proposing increases in available Plan shares, Progenics also follows ISS guidelines in counting various types of awards against the number of shares remaining available for future grants. To do so, we use a “fungible share” concept, under which each share subject to an option or SAR award is counted one-for-one against the Plan maximum, while restricted stock and other awards are counted 1.2-for-one against the maximum. 8 Table of Contents As a result, while a total of 1,118,736 of the Plan’s 7,450,000 currently authorized shares remained issuable under the terms of the Plan on March 31, 2012, the effective number of shares available for issuance, based on ISS guidelines, was 651,331 as of that date. Increasing the total number of shares available under the Plan to 8,450,000 will result in 1,651,331 shares being available for future grants, which we expect to count against the remaining pool in the manner described above. In considering which form(s) of incentive to use in a particular grant, the Board’s Compensation Committee or its delegatee may use ratios in converting among awards that differ from the ratios used to count against the Plan maximum, but in no event will the ratio used be less than the above one-for-one and 1.2-for-one ratios, unless and until we make a different determination. Shares issued under the Plan may be authorized but unissued or treasury shares. Shares covered by forfeited, cancelled, unvested or otherwise terminated awards are no longer charged against the Plan maximum and may again be made subject to award. Awards settled in cash rather than shares will not be counted against the Plan maximum. Shares used to pay exercise prices or satisfy payroll tax withholding requirements will not be added back to the maximum. Adjustments. In the event of recapitalizations, reclassifications, stock or extraordinary dividend, stock split, reverse stock split, or other distribution, mergers, reorganizations, consolidations, combinations, spin-offs or other similar corporate changes, or any other change affecting the common stock, appropriate and equitable adjustments shall be made to the number and kind of shares available for grant, as well as to other maximum limitations under the Plan, and the number and kind of shares or other rights and prices under outstanding awards to prevent dilution or enlargement of a participant’s rights under an award. Effect of Change in Control. The Committee may provide for the effect of a change in control of the Company on an award. including acceleration of vesting, elimination or modification of performance or other conditions, extension of time for exercise or realize gain, acceleration of payment or cash settlement. For these purposes, a change in control resulting from a merger, consolidation, sale of assets, liquidation or other transaction occurs only upon final consummation of the transaction. Term, Amendment and Termination. The Plan terminates on April 4, 2015. The Board may terminate, amend or modify the Plan, subject to stockholder approval under certain circumstances. No termination, amendment or modification may adversely affect outstanding awards. Administration.Each Compensation Committee member satisfies the requirements for (i) an “independent director” as defined by the Nasdaq Marketplace rules, (ii) a “non-employee director” for purposes of Rule 16b-3 under the Exchange Act and (iii) an “outside director” under section 162(m) of the IRC. Subject to limitations set forth in the Plan, the Committee has authority to determine the (a) awardees, (b) types of awards, (c) time at which awards will be granted, (d) number of shares, units or other rights subject to awards, (e) exercise, base or purchase prices, (f) vesting, exercise or payment times, (g) performance criteria, goals and other conditions of awards, and (h) duration of awards. The Committee also may amend the terms of an award in any manner permitted by the Plan for the grant of an award, provided that no such action adversely affects an outstanding award without the participant’s consent, and may delegate authority to grant and determine terms and conditions of awards, subject to certain limitations. Awards to non-employee Board members must be approved by the Board. Types of Awards Options.Options granted under the Plan may be issued as either incentive stock options within the meaning of section 422 of the IRC or as non-qualified stock options. The exercise price may not be less than 100% of the fair market value of a common share on the date of grant, or such higher amount as determined by the Committee. The Committee determines vesting and/or exercisability requirements and exercise terms, including the effect of termination of a participant. Vesting requirements are based on continued employment or service for a specified time or on attainment of specified business performance goals established by the Committee. The Committee may accelerate vesting of options at any time. The maximum term of an option will be ten years from the date of grant. In the case of incentive stock options, for purposes of IRC section 422, the maximum value of shares of common stock (determined at the time of grant) that may be subject to incentive stock options that become exercisable by a single employee in any one year is limited to $100,000. Subject to adjustments as described above, a maximum of 750,000 shares may be subject to options granted under the Plan to any single participant in any calendar year. 9 Table of Contents To exercise an option, the participant must pay the exercise price, subject to specified conditions, (i) in cash or shares of common stock, (ii) through an open-market broker-assisted transaction, or (iii) by combination of these methods or such other method approved by the Committee, and must pay any required tax withholding amounts. All options are nontransferable except upon the participant’s death by will or the laws of descent and distribution or, in the case of non-qualified options, to a participant’s “family member,” or as otherwise permitted by the Committee in its discretion at the time of the proposed transfer. Without prior approval of stockholders, the Plan prohibits the cancellation, substitution or amendment of an option for the purpose of reducing the exercise price of a previously granted option, except for equitable adjustments for any recapitalization, reclassification or other change in corporate structure described above. Restricted Stock Awards (RSAs). An RSA represents shares of common stock issued subject to restrictions on transfer and vesting requirements as determined by the Committee. Vesting requirements may be based on continued employment or service for a specified time or on attainment of specified business performance goals established by the Committee. The Committee may accelerate vesting of an RSA at any time. Subject to transfer restrictions and vesting requirements, the participant will have the rights of a stockholder, including all voting and dividend rights, during the restriction period, unless the Committee determines otherwise at the time of the grant.
